           Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 1 of 34




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 SITO MOBILE R&D IP, LLC, and
 SITO MOBILE, LTD.,

                        Plaintiffs,                 Case No. 6:20-cv-00471
 v.                                                 Jury Trial Demanded
 FLOSPORTS, INC.,

                        Defendant.

                      ANSWER TO ORIGINAL COMPLAINT FOR
                   PATENT INFRINGEMENT AND COUNTERCLAIMS

       Defendant FloSports, Inc. (“Defendant” or “FloSports”), hereby submits its Answer,

Defenses, and Counterclaims to Plaintiff SITO Mobile R&D IP, LLC and SITO Mobile, Ltd.’s

(collectively “Plaintiffs”) Complaint for Patent Infringement. Unless specifically admitted,

Defendant denies each and every allegation made by Plaintiffs in the Complaint and states as

follows:

                                  NATURE OF THE ACTION

       Complaint No. 1: This is an action for patent infringement arising under the patent laws

of the United States, 35 U.S.C. §§ 1 et seq.

       Answer to Complaint No. 1: Defendant admits that Plaintiffs purport to bring a patent

infringement action under Title 35 of the United States Code, but Defendant denies any liability

thereunder.

                                          THE PARTIES

       Complaint No. 2: Plaintiff SITO Mobile R&D IP, LLC is a limited liability company

organized and existing under the laws of the State of Delaware with its principal place of

business located at 100 Town Square Place, Suite 204, Jersey City, New Jersey 07310.


                                                1
WEST\291280252.1
         Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 2 of 34




        Answer to Complaint No. 2: Defendant is without knowledge or information sufficient

to form a belief as to the truth of the allegations set forth in paragraph 2, and therefore denies

them.

        Complaint No. 3: Plaintiff SITO Mobile, Ltd. is a company organized and existing

under the laws of the State of Delaware with its principal place of business located at 100 Town

Square Place, Suite 204, Jersey City, New Jersey 07310.

        Answer to Complaint No. 3: Defendant is without knowledge or information sufficient

to form a belief as to the truth of the allegations set forth in paragraph 3, and therefore denies

them.

        Complaint No. 4: On information and belief, Defendant FloSports, Inc. is a company

organized and existing under the laws of the State of Delaware with a place of business located

at 979 Springdale Road, Suite 120, Austin, Texas 78702. FloSports may be served with process

through its registered agent for service in Texas: Registered Agents Inc., 5900 Balcones Drive,

Suite 100, Austin, Texas 78731.

        Answer to Complaint No. 4: Defendant admits that it is a corporation organized in

Delaware and its registered agent for service of process in Texas is Registered Agents Inc., 5900

Balcones Drive, Suite 100, Austin, Texas 78731. Defendant further admits that it has a place of

business at 979 Springdale Road, Suite 120, Austin, Texas 78702.

        Complaint No. 5: On information and belief, since at least August 2014, FloSports has

been registered to do business in the State of Texas under Texas SOS File Number 0802048073.

        Answer to Complaint No. 5: Defendant admits that it has been registered to do business

in the State of Texas under SOS File No. 0802048073 since August 2014.




                                                  2
WEST\291280252.1
         Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 3 of 34




                                 JURISDICTION AND VENUE

       Complaint No. 6: This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq.

       Answer to Complaint No. 6: Defendant admits that this Court has subject matter

jurisdiction over actions arising under the patent laws of the United States.

       Complaint No. 7: FloSports is subject to this Court’s personal jurisdiction in accordance

with due process and/or the Texas Long Arm Statute because, in part, FloSports “[r]ecruits Texas

residents, directly or through an intermediary located in this state, for employment inside or

outside this state.” See Tex. Civ. Prac. & Rem. Code § 17.042.

       Answer to Complaint No. 7: Defendant admits that personal jurisdiction is proper in

this Court. Defendant further admits that it has conducted business in the State of Texas but

denies that it has committed any act of infringement in Texas or any other state.

       Complaint No. 8: This Court has personal jurisdiction over FloSports because FloSports

(directly and/or through its subsidiaries, affiliates, or intermediaries) has committed and

continues to commit acts of infringement in this judicial district in violation of at least 35 U.S.C.

§ 271(a).

       Answer to Complaint No. 8: Denied.

       Complaint No. 9: This Court also has personal jurisdiction over FloSports because

FloSports has sufficient minimum contacts with this forum as a result of business conducted

within the State of Texas and this judicial district. In particular, this Court has personal

jurisdiction over FloSports because, inter alia, FloSports, on information and belief: (1) has

substantial, continuous, and systematic contacts with this State and this judicial district; (2)

owns, manages, and/or operates facilities in this State and this judicial district; (3) enjoys

                                                  3
WEST\291280252.1
         Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 4 of 34




substantial income from its operations and sales in this State and this judicial district; (4)

employs Texas residents in this State and this judicial district; and (5) solicits business and

markets products, systems and/or services in this State and this judicial district including,

without limitation, related to the accused instrumentalities.

        Answer to Complaint No. 9: Defendant admits that personal jurisdiction is proper in

this Court. Defendant admits that it has conducted business in the State of Texas but denies that

it has committed any act of infringement in Texas or any other state. The remaining allegations

in Paragraph 9 constitute conclusions of law and no response of Defendant is required; to the

extent an answer is required, Defendant denies the allegations,

        Complaint No. 10: FloSports has purposefully availed itself of the privileges of

conducting business within this judicial district, has established sufficient minimum contacts

with this judicial district such that it should reasonably and fairly anticipate being hauled into

court in this judicial district, has purposefully directed activities at residents of this judicial

district, and at least a portion of the patent infringement claims alleged in this Complaint arise

out of or are related to one or more of the foregoing activities.

        Answer to Complaint No. 10: The allegations in Paragraph 10 constitute conclusions of

law and no response of Defendant is required; to the extent an answer is required, Defendant

denies the allegations.

        Complaint No. 11: Venue is proper in this judicial district pursuant to 28 U.S.C. § §

1391(b)-(d) and/or 1400(b). FloSports is registered to do business in the State of Texas,

maintains a regular and established place of business within this judicial district, and has

committed acts of infringement in this judicial district.




                                                    4
WEST\291280252.1
         Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 5 of 34




        Answer to Complaint No. 11: Defendant admits that venue is proper in this judicial

district, but Defendant denies that it commits or has committed any acts of infringement within

this District or elsewhere. The remaining allegations in Paragraph 11 constitute conclusions of

law and no response of Defendant is required; to the extent an answer is required, Defendant

denies the allegations.

        Complaint No. 12: On information and belief, FloSports maintains a significant

physical presence in this judicial district.

        Answer to Complaint No. 12: The allegations in Paragraph 12 constitute conclusions of

law and no response of Defendant is required; to the extent an answer is required, Defendant

denies the allegations.

        Complaint No. 13: On information and belief, FloSports operates multiple corporate

offices in this judicial district, and these offices constitute regular and established places of

business: 979 Springdale Road, Suite 120, Austin, Texas 78702; 2922 E. Cesar Chavez Street,

Austin, Texas 78702 (collectively, “Austin Offices”). On information and belief, FloSports

employs hundreds of people in its Austin Offices.1

        Answer to Complaint No. 13: Defendant admits that it has offices at 979 Springdale

Road, Suite 120, Austin, Texas 78702 and employs people in Austin. The remaining allegations

in Paragraph 13 constitute conclusions of law and no response of Defendant is required; to the

extent an answer is required, Defendant denies the allegations.




1
 FloSports Closes $47 Million in Funding to Broaden Coverage in New and Existing Sports,
FLOSPORTS NEWS (June 3, 2019), https://www.flosports.tv/2019/06/03/flosports-closes-47-
million-in-funding-to-broaden-coverage-in-new-and-existing-sports/

                                                   5
WEST\291280252.1
           Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 6 of 34




          Complaint No. 14: On information and belief, FloSports has H-1B labor condition

applications for people employed in Austin, Texas.2 Employees holding an H-1B visa are

employed in a specialty occupation that requires “theoretical and practical application of a body

of highly specialized knowledge . . . and attainment of a bachelor’s or higher degree in the

specific specialty.” See generally 8 U.S.C. § 1184. As such, FloSports employees in Austin,

Texas are highly specialized and important to the operation of FloSports.

          Answer to Complaint No. 14: Defendant admits that it has H-1B applications for

people employed in Austin, Texas. The remaining allegations in Paragraph 14 constitute

conclusions of law and no response of Defendant is required; to the extent an answer is required,

Defendant denies the allegations.

          Complaint No. 15: FloSports has listed job openings on its website for positions in this

judicial district.

          Answer to Complaint No. 15: Admit.

                         FLOSPORTS VIDEO STREAMING SERVICE

          Complaint No. 16: FloSports offers a subscription-based streaming service that provides

on-demand and live video programming over the Internet.3 On information and belief, FloSports

currently has over 300,000 active users.4




2
 https://h1bsalary.online/index.php?searchtext=FLOSPORTS+INC&year=&minsalary=
&state=&worksite_city=&job_title=.
3
    https://www.flosports.tv/
4
  Danni Santana, FloSports Pushing Forward with Media Rights Acquisition Strategy, FRONT
OFFICE SPORTS (Apr. 17, 2020), https://frntofficesport.com/flo-sports-media-acquisition-
strategy/

                                                  6
WEST\291280252.1
           Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 7 of 34




          Answer to Complaint No. 16: Defendant admits it offers a subscription-bases streaming

service that provides on-demand and live video programming over the Internet. Defendant

denies the remaining allegations in paragraph 16.

          Complaint No. 17: FloSports’ streaming service offers “over 200,000 sports

competitions live or on demand, with exclusive, behind-the-scenes coverage and original

programming for over 25 different sports.”5

          Answer to Complaint No. 17: Denied.

          Complaint No. 18: FloSports subscribers can access its services through, for example, a

computer, smart phone, tablet, smart TV (e.g., Vizio, LG, Samsung) and/or streaming player

(e.g., Apple TV, Amazon Fire TV, Roku, Chromecast).6 FloSports subscribers can download

FloSports apps to their mobile devices from Google Play and Apple’s App Store.7

          Answer to Complaint No. 18: Admit.

          Complaint No. 19: FloSports offers a variety of subscription plans starting at

$12.49/month, which includes advertisements.8

          Answer to Complaint No. 19: Denied.

          Complaint No. 20: FloSports streams videos using a network(s) of servers (“FloSports

Streaming Platform”). On information and belief, FloSports uses HTTP Live Streaming (HLS)

protocol to stream video content. HLS is an HTTP-based adaptive bitrate streaming technique


5
    https://www.flosports.tv/
6
 FloSports Announces Launch of New Apps, FLOSPORTS NEWS (June 13, 2019),
https://www.flosports.tv/2019/06/13/flosports-announces-launch-of-new-apps/; see also
https://www.flosports.tv/.
7
 See, e.g., https://play.google.com/store/apps/details?id=tv.flosports&hl=en_US;
https://apps.apple.com/us/app/flosports-watch-live-sports/id1149210891.
8
 https://www.flosports.tv/join-now/#Subscription; https://www.flosports.tv/wp-
content/uploads/2020/04/2020-FloSports-Ad-Specs-Media-Kit.pdf

                                                  7
WEST\291280252.1
         Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 8 of 34




that enables high quality streaming of media content over the Internet from web servers. A copy

of the HLS standards documents is attached hereto as Exhibit 1.

        Answer to Complaint No. 20: Denied.

        Complaint No. 21: With HLS, a video may be broken up into thousands of small HTTP-

based file segments. Each segment contains a short interval of playback time of the video. The

segments are encoded at a variety of different bit rates (speeds). After a subscriber selects a

video to stream, the media player on the subscriber device is provided with a file that informs the

player, amongst other things, how to obtain the segments sequentially and how to handle ad

breaks (if any). As the video is playing, the subscriber device determines the bit rate that it can

handle and requests a segment(s) encoded at that bit rate. The player plays the segments in

sequential order and continuously requests segments until the player has received all of the

segments that make up the video.

        Answer to Complaint No. 21: Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraph 21 as to all the

ways in which an HLS video “may” be streamed, and therefore denies them.

        Complaint No. 22: The screen capture of FloLive (below) illustrates various display

resolution options for the media player. As such, on information and belief, the FloLive video

content is encoded at different bit rates.




                                                   8
WEST\291280252.1
         Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 9 of 34




        Answer to Complaint No. 22: Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraph 22 as to the

system configuration and content addressed therein, and therefore denies them.

                                      THE PATENTS-IN-SUIT

                                United States Patent No. 9,026,673

        Complaint No. 23: On May 5, 2015, the USPTO duly and legally issued United States

Patent No. 9,026,673 (“the ’673 patent”) entitled “System and Method for Routing Media” to

inventor Charles A. Jennings et al.

        Answer to Complaint No. 23: Defendant admits that U.S. Patent No. 9,026,673 is

entitled “System and Method for Routing Media” and lists the issue date on the face of the patent

as May 5, 2015 to inventor Charles A. Jennings et al.

        Complaint No. 24: The ’673 patent is presumed valid under 35 U.S.C. § 282.

        Answer to Complaint No. 24: The allegations in Paragraph 24 constitute conclusions of

law and no response of Defendant is required; to the extent an answer is required, Defendant

denies the allegations.

        Complaint No. 25: SITO owns all rights, title and interest in the ’673 patent.


                                                   9
WEST\291280252.1
        Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 10 of 34




       Answer to Complaint No. 25: Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraph 25, and therefore

denies them.

                                United States Patent No. 9,135,635

       Complaint No. 26: On September 15, 2015, the USPTO duly and legally issued United

States Patent No. 9,135,635 (“the ’635 patent”) entitled “System and Method for Routing Media”

to inventor Charles A. Jennings et al.

       Answer to Complaint No. 26: Defendant admits that U.S. Patent No. 9,135,635 is

entitled “System and Method for Routing Media” and lists the issue date on the face of the patent

as September 15, 2015 to inventor Charles A. Jennings et al.

       Complaint No. 27: The ’635 patent is presumed valid under 35 U.S.C. § 282.

       Answer to Complaint No. 27: The allegations in Paragraph 27 constitute conclusions of

law and no response of Defendant is required; to the extent an answer is required, Defendant

denies the allegations.

       Complaint No. 28: SITO owns all rights, title and interest in the ’635 patent.

       Answer to Complaint No. 28: Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraph 28, and therefore

denies them.

                                United States Patent No. 9,135,636

       Complaint No. 29: On September 15, 2015, the USPTO duly and legally issued United

States Patent No. 9,135,636 (“the ’636 patent”) entitled “System and Method for Routing Media”

to inventor Charles A. Jennings et al.




                                                  10
WEST\291280252.1
        Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 11 of 34




       Answer to Complaint No. 29: Defendant admits that U.S. Patent No. 9,135,636 is

entitled “System and Method for Routing Media” and lists the issue date on the face of the patent

as September 15, 2015 to inventor Charles A. Jennings et al.

       Complaint No. 30: The ’636 patent is presumed valid under 35 U.S.C. § 282.

       Answer to Complaint No. 30: The allegations in Paragraph 30 constitute conclusions of

law and no response of Defendant is required; to the extent an answer is required, Defendant

denies the allegations.

       Complaint No. 31: SITO owns all rights, title and interest in the ’636 patent

       Answer to Complaint No. 31: Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraph 31, and therefore

denies them.

                                United States Patent No. 9,350,777

       Complaint No. 32: On May 24, 2016, the USPTO duly and legally issued United States

Patent No. 9,350,777 (“the ’777 patent”) entitled “System and Method for Routing Media” to

inventor Charles A. Jennings et al.

       Answer to Complaint No. 32: Defendant admits that U.S. Patent No. 9,350,777 is

entitled “System and Method for Routing Media” and lists the issue date on the face of the patent

as May 24, 2016 to inventor Charles A. Jennings et al.

       Complaint No. 33: The ’777 patent is presumed valid under 35 U.S.C. § 282.

       Answer to Complaint No. 33: The allegations in Paragraph 33 constitute conclusions of

law and no response of Defendant is required; to the extent an answer is required, Defendant

denies the allegations.

       Complaint No. 34: SITO owns all rights, title and interest in the ’777 patent.



                                                  11
WEST\291280252.1
        Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 12 of 34




       Answer to Complaint No. 34: Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraph 34, and therefore

denies them.

                                United States Patent No. 9,380,088

       Complaint No. 35: On June 28, 2016, the USPTO duly and legally issued United States

Patent No. 9,380,088 (“the ’088 patent”) entitled “System and Method for Routing Media” to

inventor Charles A. Jennings et al.

       Answer to Complaint No. 35: Defendant admits that U.S. Patent No. 9,380,088 is

entitled “System and Method for Routing Media” and lists the issue date on the face of the patent

as June 28, 2016 to inventor Charles A. Jennings et al.

       Complaint No. 36: The ’088 patent is presumed valid under 35 U.S.C. § 282.

       Answer to Complaint No. 36: The allegations in Paragraph 36 constitute conclusions of

law and no response of Defendant is required; to the extent an answer is required, Defendant

denies the allegations.

       Complaint No. 37: SITO owns all rights, title and interest in the ’088 patent.

       Answer to Complaint No. 37: Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraph 37, and therefore

denies them.

                               United States Patent No. 10,009,637

       Complaint No. 38: On June 26, 2018, the USPTO duly and legally issued United States

Patent No. 10,009,637 (“the ’637 patent”) entitled “System and Method for Routing Media” to

inventor Charles A. Jennings et al.




                                                  12
WEST\291280252.1
        Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 13 of 34




       Answer to Complaint No. 38: Defendant admits that U.S. Patent No. 10,009,637 is

entitled “System and Method for Routing Media” and lists the issue date on the face of the patent

as June 26, 2018 to inventor Charles A. Jennings et al.

       Complaint No. 39: The ’637 patent is presumed valid under 35 U.S.C. § 282.

       Answer to Complaint No. 39: The allegations in Paragraph 39 constitute conclusions of

law and no response of Defendant is required; to the extent an answer is required, Defendant

denies the allegations.

       Complaint No. 40: SITO owns all rights, title and interest in the ’637 patent.

       Answer to Complaint No. 40: Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraph 40, and therefore

denies them.

                               United States Patent No. 10,171,846

       Complaint No. 41: On January 1, 2019, the USPTO duly and legally issued United

States Patent No. 10,171,846 (“the ’846 patent”) entitled “System and Method for Routing

Media” to inventor Charles A. Jennings et al.

       Answer to Complaint No. 41: Defendant admits that U.S. Patent No. 10,171,846 is

entitled “System and Method for Routing Media” and lists the issue date on the face of the patent

as January 1, 2019 to inventor Charles A. Jennings et al.

       Complaint No. 42: The ’846 patent is presumed valid under 35 U.S.C. § 282.

       Answer to Complaint No. 42: The allegations in Paragraph 42 constitute conclusions of

law and no response of Defendant is required; to the extent an answer is required, Defendant

denies the allegations.

       Complaint No. 43: SITO owns all rights, title and interest in the ’846 patent.



                                                  13
WEST\291280252.1
        Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 14 of 34




       Answer to Complaint No. 43: Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in paragraph 43, and therefore

denies them.

                                     CLAIMS FOR RELIEF

                   Count I – Infringement of United States Patent No. 9,026,673

       Complaint No. 44: SITO repeats, re-alleges, and incorporates by reference, as if fully

set forth herein, the preceding paragraphs of this Complaint.

       Answer to Complaint No. 44: Defendant repeats and incorporates each and every

response to the allegations in the foregoing paragraphs as if set forth herein.

       Complaint No. 45: FloSports directly infringes (literally and/or under the doctrine of

equivalents) the ’673 patent by using the method covered by at least claim 1 of the ’673 patent.

       Answer to Complaint No. 45: Denied.

       Complaint No. 46: The FloSports system that infringes one or more claims of the ’673

patent includes, but is not limited to, the FloSports Streaming Platform, and any other FloSports

network, system, device, and/or service that practices a media streaming method as claimed in

the ’673 patent.

       Answer to Complaint No. 46: Denied.

       Complaint No. 47: The FloSports Streaming Platform performs a method of streaming

video. The FloSports Streaming Platform receives, by at least one computing device (e.g.,

server(s)) via a communication network (e.g., the Internet), a request (e.g., GET request) for

media (e.g., television program or movie) from at least one communication device (e.g., client

device such as a personal computer, mobile device, and/or television) capable of using

instructions (e.g., contained within an M3U8 file(s)) received from the at least one computing



                                                  14
WEST\291280252.1
        Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 15 of 34




device to obtain at least one portion of the requested media using at least one resource (e.g.,

streaming server(s)) other than the at least one computing device.

        Answer to Complaint No. 47: Denied.

        Complaint No. 48: The FloSports Streaming Platform determines, by the at least one

computing device (e.g., server(s)), whether the at least one portion of the requested media (e.g.,

video segment(s)) is available for streaming in accordance with at least one program comprising

at least one media selector (e.g., rules/instructions) defining how to select at least one other

media (e.g., advertisement).

        Answer to Complaint No. 48: Denied.

        Complaint No. 49: On information and belief, the FloSports Streaming Platform

includes a media selector for an advertisement in an M3U8 file(s). A server in the FloSports

Streaming Platform determines the at least one other media based on the at least one media

selector.

        Answer to Complaint No. 49: Denied.

        Complaint No. 50: The FloSports Streaming Platform generates, by the at least one

computing device and based on one or more capabilities (e.g., type of device (e.g., PC),

operating system, browser and/or media player) of the communication device, at least one play

script (e.g., at least one M3U8 file).

        Answer to Complaint No. 50: Denied.

        Complaint No. 51: The M3U8 file(s) includes: (i) an identification (e.g., segment

information/segment file name) of the at least one portion of the requested media, (ii) an

identification (e.g., identification of one or more ad breaks between video segments) of the at

least one other media (e.g., advertisement), (iii) a reservation identification (e.g., authentication



                                                  15
WEST\291280252.1
        Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 16 of 34




token) associated with the request for media, (iv) at least one universal resource locator (URL)

associated with at least one of the identification of the at least one portion of the requested media

and the identification of the at least one other media, the at least one URL including at least one

identification (e.g., host name) of at least one resource (e.g., streaming server(s)) other than the

at least one computing device available to facilitate streaming of at least one of the at least one

portion of the requested media and the at least one other media, and (v) one or more instructions

for use by the communication device together with the at least one URL and the reservation

identification to enable the at least one communication device to obtain the at least one portion of

the requested media and the at least one other media.

       Answer to Complaint No. 51: Denied.

       Complaint No. 52: The FloSports Streaming Platform transmits, by the at least one

computing device to the communication device, the at least one play script to enable the

communication device to obtain the at least one portion of the requested media and the at least

one other media via the communication network using the at least one resource other than the at

least one computing device.

       Answer to Complaint No. 52: Denied.

       Complaint No. 53: SITO has been damaged by the direct infringement of FloSports, and

is suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

       Answer to Complaint No. 53: Denied.

                   Count II – Infringement of United States Patent No. 9,135,635

       Complaint No. 54: SITO repeats, re-alleges, and incorporates by reference, as if fully

set forth herein, the preceding paragraphs of this Complaint.



                                                 16
WEST\291280252.1
        Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 17 of 34




       Answer to Complaint No. 54: Defendant repeats and incorporates each and every

response to the allegations in the foregoing paragraphs as if set forth herein.

       Complaint No. 55: FloSports directly infringes (literally and/or under the doctrine of

equivalents) the ’635 patent by using the method covered by at least claim 1 of the ’635 patent.

       Answer to Complaint No. 55: Denied.

       Complaint No. 56: The FloSports system that infringes one or more claims of the ’635

patent includes, but is not limited to, the FloSports Streaming Platform, and any other FloSports

network, system, device, and/or service that practices a media streaming method as claimed in

the ’635 patent.

       Answer to Complaint No. 56: Denied.

       Complaint No. 57: The FloSports Streaming Platform performs a method of streaming

media. The FloSports Streaming Platform receives, by at least one computing device (e.g.,

server(s)) via a communication network (e.g., the Internet), a request (e.g., GET request) for

media (e.g., television program or movie) from a communication device (e.g., client device such

as a personal computer, mobile device, and/or television). The at least one computing device

comprises a combination of hardware and software.

       Answer to Complaint No. 57: Denied.

       Complaint No. 58: The FloSports Streaming Platform determines, by the at least one

computing device, at least one portion of the requested media (e.g., video segment(s)) to be

streamed to the communication device.

       Answer to Complaint No. 58: Denied.

       Complaint No. 59: The FloSports Streaming Platform transmits, by the at least one

computing device for reception by the communication device, at least one play script (e.g.,



                                                 17
WEST\291280252.1
        Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 18 of 34




M3U8 file(s)) including: (i) at least one identification (e.g., segment information/segment file

name) of the at least one portion of the requested media, (ii) an indication (e.g., identification of

one or more ad breaks between video segments) that an advertising media clip is to be streamed

to the communication device, (iii) at least one universal resource locator (URL) associated with

the identification of the at least one portion of the requested media, the at least one URL

including at least one identification (e.g., host name) of at least one resource (e.g., streaming

server(s)) other than the at least one computing device to facilitate streaming of the at least one

portion of the requested media, and (iv) one or more instructions for use by the communication

device together with the at least one URL to cause the at least one portion of the requested media

to be streamed to the communication device.

       Answer to Complaint No. 59: Denied.

       Complaint No. 60: SITO has been damaged by the direct infringement of FloSports, and

is suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

       Answer to Complaint No. 60: Denied.

                Count III – Infringement of United States Patent No. 9,135,636

       Complaint No. 61: SITO repeats, re-alleges, and incorporates by reference, as if fully

set forth herein, the preceding paragraphs of this Complaint.

       Answer to Complaint No. 61: Defendant repeats and incorporates each and every

response to the allegations in the foregoing paragraphs as if set forth herein.

       Complaint No. 62: FloSports directly infringes (literally and/or under the doctrine of

equivalents) the ’636 patent by using the method covered by at least claim 1 of the ’636 patent.

       Answer to Complaint No. 62: Denied.



                                                  18
WEST\291280252.1
        Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 19 of 34




       Complaint No. 63: The FloSports system that infringes one or more claims of the ’636

patent includes, but is not limited to, the FloSports Streaming Platform, and any other FloSports

network, system, device, and/or service that practices a media streaming method as claimed in

the ’636 patent.

       Answer to Complaint No. 63: Denied.

       Complaint No. 64: The FloSports Streaming Platform performs a method of streaming

media. The FloSports Streaming Platform receives, by at least one computing device (e.g.,

server(s)) via a communication network (e.g., the Internet), a request (e.g., GET request) for

media (e.g., television program or movie) from a communication device (e.g., client device such

as a personal computer, mobile device, and/or television), capable of using instructions (e.g.,

contained within an M3U8 file(s)) received from the at least one computing device to obtain at

least one portion of the requested media (e.g., video segment(s)) using at least one resource (e.g.,

streaming server(s)) other than the at least one computing device.

       Answer to Complaint No. 64: Denied.

       Complaint No. 65: The FloSports Streaming Platform generates, by the at least one

computing device, at least one play script (e.g., M3U8 file(s)) including: (i) at least one

identification (e.g., segment information/segment file name) of the at least one portion of the

requested media, (ii) a reservation identification (e.g., authentication token) associated with the

request for media, (iii) at least one universal resource locator (URL) associated with the at least

one identification of the at least one portion of the requested media, the at least one URL

including at least one identification (e.g., host name) of the at least one resource (e.g., streaming

server(s)) other than the at least one computing device available to facilitate streaming of at least

one of the at least one portion of the requested media, and (iv) one or more instructions for use



                                                 19
WEST\291280252.1
          Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 20 of 34




by the communication device together with the at least one URL and the reservation

identification to enable the communication device to obtain the at least one portion of the

requested media.

          Answer to Complaint No. 65: Denied.

          Complaint No. 66: The FloSports Streaming Platform transmits, by the at least one

computing device to the communication device, the at least one play script to enable the

communication device to obtain the at least one portion of the requested media via the

communication network using the at least one resource other than the at least one computing

device.

          Answer to Complaint No. 66: Denied.

          Complaint No. 67: SITO has been damaged by the direct infringement of FloSports, and

is suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

          Answer to Complaint No. 67: Denied.

                 Count IV – Infringement of United States Patent No. 9,350,777

          Complaint No. 68: SITO repeats, re-alleges, and incorporates by reference, as if fully

set forth herein, the preceding paragraphs of this Complaint.

          Answer to Complaint No. 68: Defendant repeats and incorporates each and every

response to the allegations in the foregoing paragraphs as if set forth herein.

          Complaint No. 69: FloSports directly infringes (literally and/or under the doctrine of

equivalents) the ’777 patent by using the method covered by at least claim 59 of the ’777 patent.

          Answer to Complaint No. 69: Denied.

          Complaint No. 70: The FloSports system that infringes one or more claims of the ’777

patent includes, but is not limited to, the FloSports Streaming Platform, and any other FloSports

                                                 20
WEST\291280252.1
        Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 21 of 34




network, system, device, and/or service that practices a media streaming management method as

claimed in the ’777 patent.

       Answer to Complaint No. 70: Denied.

       Complaint No. 71: The FloSports Streaming Platform performs a media streaming

management method. The FloSports Streaming Platform receives, by at least one computing

device (e.g., server(s)) comprising a combination of hardware and software, a request (e.g., GET

request) to receive media (e.g., television program or movie) from at least one communication

device (e.g., client device such as a personal computer, mobile device, and/or television) capable

of playing the requested media.

       Answer to Complaint No. 71: Denied.

       Complaint No. 72: In response to the request for media and based on one or more

attributes (e.g., type of device (e.g., PC), operating system, browser and/or media player) of the

communication device and one or more rules associated with the requested media, the FloSports

Streaming Platform transmits (e.g., within an M3U8 file(s)), to the communication device by the

at least one computing device over a communication network (e.g., the Internet), (i) at least one

identification (e.g., segment information/segment file name) of the at least one portion of the

requested media (video segment(s)), (ii) at least one identification (e.g., host name) of at least

one resource (e.g., streaming server(s)) other than the at least one computing device to facilitate

streaming of the at least one portion of the requested media, (iii) information (e.g., segment

information/segment file name, title identifier of the segment, type of file of the segment, and/or

format of the segment) for use by the communication device as to how the at least one portion of

the requested media is to be presented to a user of the communication device, and (iv) a unique

identifier (e.g., user ID and additional identifier information) for use by at least the



                                                  21
WEST\291280252.1
        Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 22 of 34




communication device to enable the at least one portion of the requested media to be streamed to

the communication device.

       Answer to Complaint No. 72: Denied.

       Complaint No. 73: SITO has been damaged by the direct infringement of FloSports, and

is suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

       Answer to Complaint No. 73: Denied.

                   Count V – Infringement of United States Patent No. 9,380,088

       Complaint No. 74: SITO repeats, re-alleges, and incorporates by reference, as if fully

set forth herein, the preceding paragraphs of this Complaint.

       Answer to Complaint No. 74: Defendant repeats and incorporates each and every

response to the allegations in the foregoing paragraphs as if set forth herein.

       Complaint No. 75: FloSports directly infringes (literally and/or under the doctrine of

equivalents) the ’088 patent by using the method covered by at least claim 36 of the ’088 patent.

       Answer to Complaint No. 75: Denied.

       Complaint No. 76:       The FloSports system that infringes one or more claims of the ’088

patent includes, but is not limited to, the FloSports Streaming Platform, and any other FloSports

network, system, device, and/or service that practices a media streaming management method as

claimed in the ’088 patent.

       Answer to Complaint No. 76: Denied.

       Complaint No. 77: The FloSports Streaming Platform performs a media streaming

management method. The FloSports Streaming Platform receives, by at least one computing

device (e.g., server(s)) comprising a combination of hardware and software, a request (e.g., GET

request) for media (e.g., television program or movie) from a communication device (e.g., client

                                                 22
WEST\291280252.1
        Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 23 of 34




device such as a personal computer, mobile device, and/or television) capable of playing the

requested media.

       Answer to Complaint No. 77: Denied.

       Complaint No. 78: In response to the request for media and based on one or more

attributes (e.g., type of device (e.g., PC), operating system, browser and/or media player) of the

communication device and one or more rules associated with the requested media, the FloSports

Streaming Platform transmits (e.g., within an M3U8 file(s)), from the at least one computing

device to the communication device over a communication network (e.g., the Internet), (i) at

least one identification (e.g., segment information/segment file name) of at least one portion of

the requested media (e.g., video segment(s)), (ii) an indication (e.g., identification of one or more

ad breaks between video segments) that at least one advertising media clip is to be streamed to

the communication device, (iii) at least one identification (e.g., host name) of at least one

resource (e.g., streaming server(s)) other than the at least one computing device available to

facilitate streaming of the at least one portion of the requested media, and (iv) information (e.g.,

segment information/segment file name, title identifier of the segment, type of file of the

segment, and/or format of the segment) for use by the communication device as to how the at

least one portion of the requested media and the at least one advertising media clip are to be

presented to a user of the communication device.

       Answer to Complaint No. 78: Denied.

       Complaint No. 79: SITO has been damaged by the direct infringement of FloSports, and

is suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

       Answer to Complaint No. 79: Denied.



                                                 23
WEST\291280252.1
        Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 24 of 34




               Count VI – Infringement of United States Patent No. 10,009,637

       Complaint No. 80: SITO repeats, re-alleges, and incorporates by reference, as if fully

set forth herein, the preceding paragraphs of this Complaint.

       Answer to Complaint No. 80: Defendant repeats and incorporates each and every

response to the allegations in the foregoing paragraphs as if set forth herein.

       Complaint No. 81: FloSports directly infringes (literally and/or under the doctrine of

equivalents) the ’637 patent by using the method covered by at least claim 1 of the ’637 patent.

       Answer to Complaint No. 81: Denied.

       Complaint No. 82: The FloSports system that infringes one or more claims of the ’637

patent includes, but is not limited to, the FloSports Streaming Platform, and any other FloSports

network, system, device, and/or service that practices a method for managing streaming of video

content as claimed in the ’637 patent.

       Answer to Complaint No. 82: Denied.

       Complaint No. 83: The FloSports Streaming Platform performs a method for managing

streaming of video content (e.g., television program or movie) to a client device (e.g., personal

computer, mobile device, and/or television). The FloSports Streaming Platform provides the

video content to a content distribution network (e.g., content delivery network (CDN)) for

storage in a plurality of geographically separated resources (e.g., streaming servers located

throughout the United States) of the content distribution network.

       Answer to Complaint No. 83: Denied.

       Complaint No. 84: A server(s) receives, from the client device via a packet-based

telecommunication network (e.g., the Internet), signaling (e.g., GET request) to have the stored

video content streamed to the client device.

       Answer to Complaint No. 84: Denied.

                                                 24
WEST\291280252.1
        Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 25 of 34




       Complaint No. 85: In response to the received signaling, a server transmits one or more

files (e.g., M3U8 file(s)) to the client device via the packet-based telecommunication network,

each of the one or more files being in a format compatible with a media player on the client

device, the one or more files comprising (i) an identification (e.g., host name) of one or more of

the resources (e.g., streaming server(s)) of the content distribution network available to facilitate

streaming of one or more segments of the stored video content to the client device, the

identification being dependent at least in part on a relationship between a geographic location of

the client device and geographic locations of the resources of the content distribution network

(e.g., the host name will resolve an IP address of a streaming server of a CDN that is

geographically close to the client device), and (ii) an identification (e.g., host name) of an

advertising server, the identification of the advertising server being dependent at least in part on

a relationship between the geographic location of the client device and a geographic location of

the advertising server (e.g., on information and belief, the host name will resolve an IP address of

an advertising server that is geographically close to the client device).

       Answer to Complaint No. 85: Denied.

       Complaint No. 86: The one or more files, when processed by the client device, cause

the client device to communicate with the identified one or more resources of the content

distribution network and the advertising server to cause the one or more segments of the stored

video to be streamed to the client device by the identified one or more resources of the content

distribution network and cause one or more advertisements to be streamed from the advertising

server to the client device.

       Answer to Complaint No. 86: Denied.




                                                 25
WEST\291280252.1
        Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 26 of 34




       Complaint No. 87: SITO has been damaged by the direct infringement of FloSports, and

is suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

       Answer to Complaint No. 87: Denied.

                Count VII – Infringement of United States Patent No. 10,171,846

       Complaint No. 88: SITO repeats, re-alleges, and incorporates by reference, as if fully

set forth herein, the preceding paragraphs of this Complaint.

       Answer to Complaint No. 88: Defendant repeats and incorporates each and every

response to the allegations in the foregoing paragraphs as if set forth herein.

       Complaint No. 89: FloSports directly infringes (literally and/or under the doctrine of

equivalents) the ’846 patent by using the method covered by at least claim 1 of the ’846 patent.

       Answer to Complaint No. 89: Denied.

       Complaint No. 90: The FloSports system that infringes one or more claims of the ’846

patent includes, but is not limited to, the FloSports Streaming Platform, and any other FloSports

network, system, device, and/or service that practices a method for managing streaming of video

content as claimed in the ’846 patent.

       Answer to Complaint No. 90: Denied.

       Complaint No. 91: The FloSports Streaming Platform performs a method for managing

streaming of video content (e.g., television program or movie) to a client device (e.g., personal

computer, mobile device, and/or television). The FloSports Streaming Platform provides the

video content to a content distribution network (e.g., content delivery network (CDN)) for

storage in a plurality of geographically separated resources (e.g., streaming servers located

throughout the United States) of the content distribution network.

       Answer to Complaint No. 91: Denied.

                                                 26
WEST\291280252.1
          Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 27 of 34




          Complaint No. 92: On information and belief, the FloSports Streaming Platform

dynamically selects one or more advertisement media clips (e.g., targeted advertisement(s))

based on statistical information (e.g., user interest/behavior, demographics) associated with a

user of the client device.9

          Answer to Complaint No. 92: Denied.

          Complaint No. 93: A server receives, from the client device (e.g., personal computer,

mobile device, and/or television) via a packet-based telecommunication network (e.g., the

Internet), signaling (e.g., GET request) to have the stored video content streamed to the client

device.

          Answer to Complaint No. 93: Denied.

          Complaint No. 94: In response to the received signaling, a server transmits to the client

device, via the packet-based telecommunication network and in one or more files (e.g. M3U8

file(s)) having a format compatible with a media player on the client device, (i) an identification

(e.g., host name) of one or more of the resources (e.g., streaming server(s)) of the content

distribution network available to facilitate streaming of one or more segments of the stored video

content to the client device, the identification being dependent at least in part on a relationship

between a geographic location of the client device and geographic locations of the resources of

the content distribution network (e.g., the host name will resolve an IP address of a streaming

server of a CDN that is geographically close to the client device), and (ii) an identification (e.g.,

host name) of an advertising server, the identification of the advertising server being dependent

at least in part on a relationship between the geographic location of the client device and a



9
 https://webcache.googleusercontent.com/search?q=cache:6Jt88b8sToAJ:https://ww
w.flosports.tv/2015/02/27/head-of-advertising-operations/+&cd=3&hl=en&ct=clnk&gl=us

                                                  27
WEST\291280252.1
         Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 28 of 34




geographic location of the advertising server (e.g., on information and belief, the host name will

resolve an IP address of an advertising server that is geographically close to the client device).

         Answer to Complaint No. 94: Denied.

         Complaint No. 95: The one or more files, when processed by the client device, cause

the client device to communicate with the identified one or more resources of the content

distribution network and the advertising server to cause the one or more segments of the stored

video to be streamed to the client device by the identified one or more resources of the content

distribution network and cause the one or more selected advertisement media clips to be

streamed from the advertising server to the client device.

         Answer to Complaint No. 95: Denied.

         Complaint No. 96: SITO has been damaged by the direct infringement of FloSports, and

is suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.

         Answer to Complaint No. 96: Denied.

                                         JURY DEMANDED

         Complaint No. 97: Pursuant to Federal Rule of Civil Procedure 38(b), SITO hereby

requests a trial by jury on all issues so triable.

         Answer to Complaint No. 97: Defendant admits that Plaintiff purports to demand a jury

trial.

                                      PRAYER FOR RELIEF

         Defendant denies that Plaintiffs are entitled to any relief requested in their Prayer for

Relief, or any other relief whatsoever.




                                                     28
WEST\291280252.1
        Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 29 of 34




                       AFFIRMATIVE AND ADDITIONAL DEFENSES

        Further answering Plaintiffs’ Complaint, Defendant asserts the following affirmative and

additional defenses without assuming any burden that it would not otherwise have, including

without admitting or acknowledging that it bears the burden of proof as to any of them.

Defendant reserves the right to amend its answer with additional defenses as further information

is obtained through discovery.

                                           First Defense
                                     (Failure to State a Claim)

        The Complaint fails to state a claim upon which relief can be granted.

                                           Second Defense
                                             (Invalidity)

        Upon information and belief, the ’673, ’635, ’636, ’777, ’088, ’637 and ’846 Patents are

invalid because they fail to meet the conditions specified in 35 U.S.C. § 101, et seq., including

but not limited to 35 U.S.C. §§ 101, 102, 103, 112 and/or 116.

                                           Third Defense
                                         (Non-Infringement)

        Defendant has not and does not infringe the ’673, ’635, ’636, ’777, ’088, ’637 and ’846

Patents, either directly or indirectly, literally, or under the doctrine of equivalents.

                                           Fourth Defense
                                          (35 U.S.C. § 286)

        Plaintiffs’ recovery for alleged infringement of the ’673, ’635, ’636, ’777, ’088, ’637 and

’846 Patents, if any, is limited to any alleged infringement committed no more than six years

prior to the filing of its Complaint pursuant to 35 U.S.C. § 286.




                                                   29
WEST\291280252.1
          Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 30 of 34




                                              Fifth Defense
                                            (35 U.S.C. § 287)

          Any claim for damages for patent infringement by Plaintiffs is limited by 35 U.S.C. § 287

to those alleged damages occurring only after the notice of infringement.

                                            Sixth Defense
                                    (Prosecution History Estoppel)

          Plaintiffs’ claims are barred in whole or in part by prosecution history estoppel.

                                           Seventh Defense
                                      (Doctrine of Ensnarement)

          Plaintiffs’ claims are barred in whole or in part by the doctrine of ensnarement.

                                             Eight Defense
                                         (35 U.S.C. §§ 284, 285)

          Defendant has engaged in all of its activities in good faith, and Plaintiffs cannot prove

that this is an exceptional case justifying enhanced damages under 35 U.S.C. § 284 or an award

of attorneys’ fees against Defendant pursuant to 35 U.S.C. § 285.

                                            Ninth Defense
                                          Equitable Doctrines

          Plaintiffs’ claims for relief are barred, in whole or in part, by the doctrines of

acquiescence, estoppel, and/or other applicable legal and/or equitable doctrines.

                                             Tenth Defense
                                         (35 U.S.C. § 288 Costs)

          Plaintiffs are precluded by 35 U.S.C. § 288 from recovering costs associated with its

action.

                                    RESERVATION OF RIGHTS

          Defendant reserves all affirmative defenses under Rule 8(c) of the Federal Rules of Civil

Procedure, the Patent Laws of the United States, and any other defenses, at law and equity, that



                                                    30
WEST\291280252.1
         Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 31 of 34




may now or in the future be available based on discovery or any other factual investigation

concerning this case or any related action.

              DEFENDANT’S COUNTERCLAIMS FOR DECLARATORY RELIEF

         Pursuant to Rule 13 of the Federal Rules of Civil Procedure, FloSports, Inc.

(“FloSports”), hereby asserts the following Counterclaims to SITO Mobile R&D IP, LLC and

SITO Mobile, Ltd.’s Complaint as follows:

                                       Nature of the Action

         1.     This Counterclaim seeks a declaration pursuant to the Federal Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, that FloSports does not infringe any valid and

enforceable claim of U.S. Patent Nos. 9,026,673, 9,135,635, 9,135,636, 9,350,777, 9,380,088,

10,009,637, and 10,171,846 (the “patents-in-suit”) and that the patents-in-suit are invalid.

                                              Parties

         2.     FloSports, Inc. is a corporation organized under the laws of the State of Delaware.

         3.     Based on paragraph 2 of the Complaint, Plaintiff SITO Mobile R&D IP, LLC is a

limited liability company organized and existing under the laws of the State of Delaware with its

principal place of business located at 100 Town Square Place, Suite 204, Jersey City, New Jersey

07310.

         4.     Based on paragraph 3 of the Complaint, SITO Mobile, Ltd. is a company

organized and existing under the laws of the State of Delaware with its principal place of

business located at 100 Town Square Place, Suite 204, Jersey City, New Jersey 07310.

                                     Jurisdiction And Venue

         5.     This Court has subject matter jurisdiction over these Counterclaims pursuant to 28

U.S.C. § 1331 and 1338(a), the patent laws of the United States set forth at 35 U.S.C. §§ 101 et

seq., and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

                                                 31
WEST\291280252.1
         Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 32 of 34




        6.       Personal jurisdiction over SITO Mobile R&D IP, LLC and SITO Mobile, Ltd. is

proper because, inter alia, SITO Mobile R&D IP, LLC and SITO Mobile, Ltd. have consented to

the personal jurisdiction of this Court by commencing its action for patent infringement in this

judicial district.

        7.       Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b) and

1391(c).

                                            COUNT ONE

 Declaration of Non-Infringement of the ’673, ’635, ’636, ’777, ’088, ’637 and ’846 Patents

        8.       FloSports incorporates herein and re-alleges, as if fully set forth in this paragraph,

the allegations of paragraphs 1 – 7 of the Counterclaims above, inclusive.

        9.       By virtue of SITO Mobile R&D IP, LLC and SITO Mobile, Ltd.’s filing of the

Complaint herein, an actual controversy exists between FloSports and SITO Mobile R&D IP,

LLC and SITO Mobile, Ltd. with respect to the alleged infringement of the ’673, ’635, ’636,

’777, ’088, ’637 and ’846 Patents.

        10.      FloSports has not and does not infringe the ’673, ’635, ’636, ’777, ’088, ’637 and

’846 Patents, either directly or indirectly, literally, or under the doctrine of equivalents.

        11.      FloSports is entitled to a judicial declaration that it has not and does not infringe

directly or indirectly, literally or under the doctrine of equivalents, any valid, enforceable claim

of the ’673, ’635, ’636, ’777, ’088, ’637 and ’846 Patents.

                                            COUNT TWO

      Declaration of Invalidity of the ’673, ’635, ’636, ’777, ’088, ’637 and ’846 Patents

        12.      FloSports incorporates herein and re-alleges, as if fully set forth in this paragraph,

the allegations of paragraphs 1 – 7 of the Counterclaims above, inclusive.



                                                   32
WEST\291280252.1
        Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 33 of 34




       13.     By virtue of SITO Mobile R&D IP, LLC and SITO Mobile, Ltd.’s filing of the

Complaint herein, an actual case or controversy exists between FloSports and SITO Mobile

R&D IP, LLC and SITO Mobile, Ltd. regarding the validity of the ’673, ’635, ’636, ’777, ’088,

’637 and ’846 Patents.

       14.     The claims of the ’552 patent are invalid for failure to satisfy one or more of the

provisions in Title 35 of the United States Code, including without limitation §§ 101, 102, 103,

and/or 112.

       15.     FloSports is entitled to a judicial declaration and order that the ’673, ’635, ’636,

’777, ’088, ’637 and ’846 Patents are invalid.

                         DEFENDANT’S DEMAND FOR JURY TRIAL

       Defendant demands a trial by jury on all issues triable by right of jury.

                                      PRAYER FOR RELIEF

       WHEREFORE, Defendant respectfully prays that judgment be entered in its favor and

against Plaintiff as follows:

               A.        Enter judgment against Plaintiffs and in favor of Defendant, thereby

       dismissing Plaintiffs’ Complaint with prejudice, and order that Plaintiffs are entitled to no

       recovery on the Complaint;

               B.        Find that Defendant has not infringed and is not infringing any valid claim

       of the patent-in-suit, either directly or indirectly, contributorily, willfully, or otherwise,

       and has not induced others to infringe the patent-in-suit;

               C.        Find that the claims of the patent-in-suit are invalid;

               D.        Find that no damages or royalties are due for any of the acts alleged by

       Plaintiffs in their Complaint;



                                                   33
WEST\291280252.1
        Case 6:20-cv-00471-ADA Document 14 Filed 08/10/20 Page 34 of 34




               E.      Find that this is an exceptional case pursuant to 35 U.S.C. § 285, and

       award Defendant its attorney fees and full costs of suit; and

               F.      Grant such other further relief as the Court may deem proper and just.

 Dated: August 10, 2020                            Respectfully submitted,

                                                   By: /s/Brian K. Erickson
                                                       John M. Guaragna
                                                       john.guaragna@dlapiper.com
                                                       Texas Bar No. 24043308
                                                       Brian K. Erickson
                                                       brian.erickson@dlapiper.com
                                                       Texas Bar No. 24012594
                                                       DLA PIPER LLP (US)
                                                       401 Congress Avenue, Suite 2500
                                                       Austin, TX 78701-3799
                                                       Tel: 512.457.7000
                                                       Fax: 512.457.7001

                                                   ATTORNEYS FOR DEFENDANT
                                                   FLOSPORTS, INC.




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 10, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will send notification of such filing via

electronic mail to all counsel of record. Any other counsel of record will be served by first class

U.S. mail.

                                          /s/ Brian K. Erickson
                                              Brian K. Erickson




                                                34
WEST\291280252.1
